Citation Nr: 1416917	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas that denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a March 214 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's headaches initially clinically manifested in service.  


CONCLUSION OF LAW

The Veteran's headaches were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. § 3.159 (2013).  VA fulfilled its duty to notify when it provided VCAA notice by letter in July 2009.  The Board acknowledges that the Veteran has submitted relevant additional evidence that has not been previously considered by the RO, and he has not waived initial review by the RO.  However, because the Veteran's claim for entitlement to service connection for headaches is granted, as discussed below, any error as to the duty to assist or in not obtaining a waiver of agency of original jurisdiction review pursuant to 38 C.F.R. § 20.1304 is harmless error.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that his current headaches are related to military service.  He states that his headaches began in the military and he still has them maybe three or four times a month.  Sometimes he has them twice a week.  He reported that he was treated several times in service for headaches, and he has had headaches ever since service.  The Veteran also stated that during service he self-medicated with over the counter pain relievers.  See March 2014 Board hearing transcript.  

Mr. C. C. testified at the March 2014 Board hearing and stated that he has known the Veteran for twenty years and met him in 1994.  Mr. C. testified as to his observations of the Veteran during their acquaintance when the Veteran admitted he was suffering from a headache.  

The service treatment records show that no headache condition was noted upon entry into service.  The service treatment records from April 1984 to April 1992 show multiple occurrences of treatment for complaints of headaches.  For example, an emergency treatment note in May 1991 shows that the Veteran complained of severe headache.  In May 1984, the Veteran complained of headaches associated with dizziness when accompanied by physical activity.  In July 1986, the Veteran stated that he has headaches even when he is taking his hypertension medication.  In May 1991 and February 1992, the Veteran complained of headaches that occurred usually when his blood pressure is elevated.  In an April 1992 report of medical history, the Veteran reported frequent and severe headaches when the weather is hot and when he exerts himself.  

VA treatment records show that the Veteran has had continuous treatment for headaches and migraines since at least 2001.  For example, on VA neurological consultation in October 2001, the Veteran complained of headaches occurring for a number of years, and it is noted that the Veteran has fairly persistent amaurosis fugux.  On VA neurological consultation in October 2010 by Dr. G. G., the Veteran complained of episodic headaches for 15 to 20 years.  He was assessed with migraine without aura.  Dr. G. G. has continued to treat the Veteran for headaches until the present time.    

Prior to the appeal period , on VA examination for hypertension in October 1996, the Veteran complained of head pounding.  On VA examination for hypertension in October 1998, the Veteran complained of recurrent headaches on exertion.  On VA examination for hypertension in May 2001, the examiner opined that the Veteran's migraine headaches are not related to his blood pressure.  

On VA examination in September 2009, the Veteran stated that he has been having headaches since 1984, and his headaches have been associated with light and sound sensitivity.  The examiner noted that the headaches documented in service were mainly secondary to his uncontrolled hypertension.  The examiner diagnosed the Veteran with migraines and opined that the migraines are less likely than not related to the headaches he had in service "as his headaches were usually associated in service when his blood pressure was not well controlled."  

A January 2011 VA medical opinion by neurologist Dr. G. G. shows that the Veteran's medications partially control his headaches.  Dr. G. G. reviewed the Veteran's service treatment records and noted the dates and records of the Veteran's in-service treatment for headaches.  Dr. G. G. specifically noted that the Veteran "has multiple reports over a period of several months indicating he has daily, dull aching headaches.  Usually, these headaches are chronic daily headaches or variation of migraine...These headaches are independent of hypertension.  It is my opinion they are service connected." 

First, the Veteran has current diagnoses of headaches and migraines.  Therefore, the first Shedden element, a present disability, is met.  

Second, there are numerous service treatment records that show that the Veteran was treated for headaches in service.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

Third, the evidence shows that the Veteran's current headaches initially manifested in service.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his headache symptoms.  Further, the Board finds the Veteran credible.  However, the determination of etiology of a disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the determination of whether the Veteran's headaches in service were due to elevated blood pressure requires specialized medical training and is not susceptible of lay opinion.  The Board notes that because the Veteran did not have medical expertise during service, he was not competent to determine that his headaches were related to his elevated blood pressure.  

The Board acknowledges that September 2009 VA examiner opined that the Veteran's headaches are less likely than not related to his in-service headaches.  However, the examiner based his opinion on the Veteran's in-service reports that he had headaches when his blood pressure was elevated, and there was no specific medical finding in service that the Veteran's headaches were a result of his high blood pressure.  As discussed above, the Veteran was not competent to determine the etiology of his headaches.  Further, the Board notes that in stating that the "headaches were usually associated in service when his blood pressure was not well controlled," the examiner relies on the partial correlation between the Veteran's headaches and elevated blood pressure.  Further, the examiner does not provide an explanation as to why the Veteran can get headaches when his blood pressure is within normal limits.  As such, the examiner did not provide sufficient medical rationale to support his opinion regarding causation.  For these reasons, the Board accords the September 2009 examination little probative value.  The Board also notes that the May 2001 VA examination for hypertension showed that the Veteran's headaches are not related to his blood pressure.  

On the other hand, the Board finds the January 2011 VA medical opinion by the neurologist Dr. G. G. to be of significant probative value as he conducted neurological examinations, treated the Veteran for years, and is a specialist in neurology.  Dr. G. G. is also familiar with the Veteran's medical history and based his opinion on the Veteran's lay statements and a thorough review of the service treatment records.  Accordingly, the January 2011 VA medical opinion outweighs the September 2009 opinion.  The January 2011 VA medical opinion shows that the Veteran's headaches are unrelated to his hypertension and supports the finding that the Veteran's current headaches first manifested in service.  

In light of the January 2011 VA medical opinion and the fact that the Veteran's headaches initially manifested in service, the Board finds that the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is met.  

Because all three Shedden elements are met in this case, the Board concludes that the Veteran's headaches were incurred in or aggravated by service.  Therefore, service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  


ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


